Citation Nr: 1708129	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated 20 percent from September 23, 2006, to July 5, 2015; 100 percent from July 6, 2015, to September 29, 2015; and 20 percent as of September 30, 2015.  

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to January 6, 2015, for service connection for radiculopathy of the left lower extremity. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985 and from March 1990 to December 1992.

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2007 and February 2015 rating and Decision Review Officer decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2007 rating decision denied TDIU, a denial the Veteran did not appeal.  In 2012, however, after working unsuccessfully at multiple places of employment, and while the appeal on the increased rating claims was still pending, the Veteran began asserting that he was unemployable due to the service-connected back disability.  In support of that assertion, he submitted employment information.  That evidence raises a claim of entitlement to a TDIU as a component of the claim for an increased rating for the low back disability.  The Board has jurisdiction of that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified in support of the appeal during hearings held before a Decision Review Officer at the RO in June 2008 and May 2016.  The Veteran testified at a hearing before the Board in January 2017.  A transcript of that hearing is of record.  In July 2012, the Board remanded the appeal to the RO for additional action.

Beginning in September 2007, the Veteran submitted written statements to VA claiming that he has erectile dysfunction (ED) secondary to the service-connected low back disability.  The RO has not adjudicated a claim for service connection for ED.  The Board refers that matter to the RO for appropriate action.


REMAND

The Veteran seeks higher initial and increased ratings for low back and neck disabilities and radiculopathy of the left lower extremity.  The Veteran specifically requests an extraschedular rating for the low back disability on the basis that it markedly interferes with employment.  

In support of the claims, the Veteran requests that the record be reviewed as it allegedly contains documents not belonging to him, including a VA Form 9, Appeal to Board of Veterans' Appeals, he did not sign, and multiple records written in German that need to be translated.  There are documents of record belonging to another individual, which the Board has rerouted, and treatment records written in German, only a portion of which have been translated.  

Although the Veteran has submitted employment statements in support of the assertion that he is unemployable due to a service-connected low back disability, those statements are insufficient to address that assertion.  Further and medical commentary is needed.  

The Veteran claims that he has multiple symptoms associated with the low back and neck disabilities and radiculopathy, including radiation into the arms, frequent diarrhea and urination, and erectile dysfunction, the causes of which are unknown.  To determine the severity of the conditions on appeal, their nature, including all associated symptoms, must be identified.

A February 2015 Decision Review Officer decision established service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating, effective from January 6, 2015.  In a notice of disagreement received in April 2015, the Veteran filed a notice of disagreement with the initial rating assigned, but also requested an earlier effective date of October 1, 2006.  To date, the RO has not issued a statement of the case in response to that notice of disagreement with the effective date of service connection, which is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

1.  Review the record and refer for translation all documents written in German, which have not yet been translated.

2.  Contact the Veteran and notify him that it is his responsibility to submit employment information confirming the assertion that a service-connected low back disability markedly or totally interferes with employability.  Request that he submit any employment information demonstrating unemployability or marked interference with employment.

3.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should record in detail all symptoms the Veteran is claiming are due to low back and neck disabilities and radiculopathy of the left lower extremity.  The examiner should indicate whether each reported symptom is shown on examination and, if so, describe its severity.  The examiner should indicate whether the symptoms, considered collectively, cause marked or total interference with employment.  The examiner should provide a rationale for each opinion.   The examiner should provide the following:

(a) The examiner should provide ranges of active and passive thoracolumbar and cervical spine motion.  The examiner should state whether there is any additional limitation of motion due to incoordination, fatigability, excess motion, weakened motion, painful motion, or on flare up.  The examiner should state whether ankylosis is shown.  

(b) The examiner should state whether there are other neurologic residuals of the cervical and lumbar spine disabilities and should specifically opine whether it is at least as likely as not that any upper extremity radiculopathy, frequent urination, frequent diarrhea, or erectile dysfunction is due to or the result of, or aggravated by, the service-connected cervical and lumbar spine disabilities and lower extremity radiculopathy.

(c) The examiner should describe the symptoms of left lower extremity radiculopathy and what nerve or nerves are affected and the frequency and severity of symptoms.  The examiner should describe the impairment and should state whether there are solely sensory manifestations or if there are nonsensory manifestations.  The examiner should describe any nonsensory manifestations.  

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of lumbar spine disability, cervical spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations or limitation would be necessary due to the service-connected disabilities.

4.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than January 6, 2015, for service connection for radiculopathy of the left lower extremity.  Notify the Veteran that he must prefect an appeal if he wants appellate review of that issue.

5.  Then, readjudicate the claims, to include consideration of referral for consideration of the assignment of extraschedular ratings.  38 C.F.R. § 3.321(b) (2016).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

